Schultheis, J.
(dissenting) — Our primary objective in interpreting a statute is to determine and give effect to the intent of the Legislature. In re Det. of A.S., 138 Wn.2d 898, 911, 982 P.2d 1156 (1999). As the majority notes, to determine intent, we look to the plain words of the statute. State v. Keller, 143 Wn.2d 267, 276, 19 P.3d 1030 (2001). However, the words of a provision must be read in the context of the legislation as a whole, and the spirit and intent of the law should prevail over the letter of the law. King County v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 142 Wn.2d 543, 560, 14 P.3d 133 (2000); AS., 138 Wn.2d at 911.
RCW 46.61.504 criminalizes the conduct of being in actual physical control of a motor vehicle while under the influence of intoxicating liquor or any drug. The statute also provides that no person may be convicted of being in physical control of a vehicle while intoxicated if the person “has moved” the vehicle “safely” off the roadway. RCW 46.61.504(2). The overall purpose of the statute is to deter intoxicated drivers from taking control of a vehicle and *537putting it in a position that poses a danger to the public. State v. Reid, 98 Wn. App. 152, 161, 988 P.2d 1038 (1999).
This Division has defined “actual physical control” of a vehicle as being in the position to regulate the vehicle’s movements or as having the authority to manage the vehicle. City of Sunnyside v. Wendt, 51 Wn. App. 846, 849-50, 755 P.2d 847 (1988). Nowhere in this definition is the person required to drive the vehicle. Further, while exercising the authority to manage the vehicle, an intoxicated person may avoid culpability by moving — not driving — the vehicle safely off the roadway. If the Legislature had intended that this affirmative defense would be limited to people who personally drive their cars off the roadway, it would have written so.
Considering the intent of the Legislature to deter intoxicated drivers from taking control of a vehicle, it makes little sense that RCW 46.61.504(2) should be interpreted to require an intoxicated person to personally drive his or her vehicle to a safe location. I would hold that neither the language of the statute nor the expressed intent of the Legislature warrants such an interpretation. Accordingly, I dissent.